 In the Matter of FORD MOTOR COMPANYandFRATERNITY OFLABORATORY WORKERS, THE FIRST CHAPTERCase No. R-5302.-Decided June 1, 1943Mr. I. A. Capizzi, by Mr.,Henry G. O'Donnell,of'Detroit,Mich.,for the Company.Mr. Norris A. Porter,of Dearborn, Mich., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitionduly filed by Fraternity of Laboratory Workers, TheFirst Chapter,' herein called the Union,' alleging that a questionaffecting commercehad arisen concerning the representation of em-ployees of Ford Motor Company, Dearborn, Michigan,herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before MortimerRiemer, TrialExaminer.Saidhearing was held at Detroit, Michigan, on May 6,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce evidence bearing upon the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cialerror and are hereby affirmed.Upon the entire record in the case, the Board slakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFord Motor Company, a Delaware corporation having its principal,executive offices in Dearborn, Michigan, was until February- 1942,principally engaged in the manufacture, assembly, sale, and distribu-tion,of automobiles and automobile trucks and various types of auto-iAt the hearing, the Union requested that, in the event the Board directedan election,the nameof theUnion appear on the ballot as set forth in the text.-50N.L R. B,No.830-` FORD1\IOTOR COMPANY31mobile parts and accessories.The Company owns, operates, andmaintains assembly plants in many States throughout the UnitedStates.Since February 1942, the Company has been engaged at allof its plants in' Detroit, Highland Park, and Dearborn, Michigan,and at its new plant, known as the Willow Run Bomber plant situatednearYpsilanti,Michigan, principally in the manufacture and/orassembly of ordnance and other materials for the armed services ofthe United States.Between 10 and 80 percent in value of the pro-ductivematerials, including fabricated and partially fabricatedarticles used in the manufacturing or assembly operations conductedin the above-mentioned plants, the total value of which exceeds$1,000,000 monthly, is shipped to said plants from points outside theState of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED1Fraternity of Laboratory Workers, The First Chapter, is an unaffili-ated labor organization, admitting to membership employees of theCompany.GIII.THE QUESTION CONCERNING REPRESENTATIONOn March 21, 1943, the Union requested a conference with the Com-pany-for the purpose of discussing recognition as the sole bargainingrepresentative for the Company's laboratory workers.The Companyhas refused to recognize or meet with the Union.A statement prepared by the Acting Regional Director, introducedin evidence at the hearing, indicates that the Union represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Acting Regional Director repotted that the Union submitted 681 authorizationcards as tollowsIfier Rouge Plant614 cards presented, of which 501 bear apparently genuine signa-tures of persons whose names appear on the Company's pay toll for May 4, 1943; saidpay roll contains 627 naives of employees in the unitHighland Pail, Plant15 cards submitted, of which 14 bear apparently genuine signa-tures of peisons whose nanies appear on the Company s pay roll for May 4 1943 , said payroll contains 15 names of eniploceos in the unitLincoln Plant.8 cards presented bearing apparently genuine signatures of persons iv hosemire appear on the Company s pay roll for May 4. 1943 , said pay roll contains 13 names ofemployees in the unitlVilloieRun BohnberPlant44 cards submitted, of winch 41 beat apparentlygenuinesignatures of persons whose names appear on the-Company's pay roll for May 4, 1943;said pay roll contains 64 names of employees in the unit. 32DECISION'SOF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNIT1The Union contends that all laboratory workers at the River Rouge,Highland Park, Willow Run Bomber, and Lincoln plants of the Coln-paliy, including working leaders, and office and clerical help in thelaboratories, but excluding executives and foremen, constitute an ap-propriate unit.The, Company takes no position with regard to theunit. -The Company maintains laboratories in the River Rouge and High-land Park plants known as Department 522 A to P, inclusive; in theLincoln plant, known as Departments 3071 and 480; and in the WillowRun Bomber plant, known as Department 988 A. These laboratoriesare staffed with employees of little or no technical skill who performroutine tasks, and prepare raw or finished material for tests, land withhighly skilled and competent technicians with engineering and scien-tific degrees, such as chemists, physicists, metallurgists, X-ray tech-nicians, and photographic experts.All of the laboratories are in theChemical Engineering department, and are under one departmenthead.Under the department head are seven general supervisors, andgeneral foremen, assistant general foremen, general shift foremen,division foremen, division shift foremen, and job foremen.The laboratory employees perform numerous functions.Metal-lurgists are engaged in ascertaining the physical properties of certainmetals; chemists are engaged mainly in analyses of metals and othermaterials such as paints, tars, coal, and oil used in production.Tech-nicians perform other tasks of 'a less skilled nature, either independ-ently-or under supervision, such as preparing metals or other material'for testing by the metallurgist or other scientific worker.In the larger laboratories, clerks and stenographers are employed.They, perform clerical and stenographic work, all- incidental to anda part of the work of the laboratory.These employees are under thesupervision of the laboratory director and are not charged to thegeneral clerical or office staff.As heretofore stated, the Union desirestheir inclusion in the unit, and we shall, accordingly, include them.The group of employees known -as "working leaders," whose inclu-sion in the unit the Union desires, are generally the more skilled tech-nicians.They may issue orders from time to time and instruct smallgroups in analysis in particular tasks.These employees are respon-sible to the job foremen.The majority of the working leaders are ona salary as are the special chemists, special metallurgists, and specifi-'cation writers.The Company does not regard them as supervisoryemployees and does not contest their inclusion.3We shall includeworking leaders in the unit.3working leaders were included on the pay-roll list submitted by the Company, whichlistexcluded supervisory employees. FORD MOTORCOMPANY33We find that all laboratory workers employed in the laboratoriesat the River Rouge, Highland Park, Willow Run Bomber, and Lin-coln plants of the Company,including working leaders and office andclerical help in the laboratories,but excluding executives and foremen,constitute a unit appropriate for the purposes of'collective bargain-ing, within the meaning of Section 9 (b) of the, Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballotamong the-em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Directionof Elec-tion herein, subject to the limitations and additions set forth in said-Direction.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain' representa-tives for the purposes of collectivebargainingwith Ford Motor Com-pany,Dearborn, 'Michigan,an election by secret ballot shall beconducted as early as possible,, but not later than thirty (30) daysfrom the date,of this Direction,under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III,Section 10,of said Rules and Regulations,among the em-ployees in the unit found appropriate in Section IV, above, who, wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been'discharged for cause,to determinewhether or not they desire to be represented by Fraternity of Labora-toryWorkers, The First Chapter, for the purposes of collectivebargaining.